Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 1 of 9
Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 2 of 9
Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 3 of 9
Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 4 of 9
Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 5 of 9
Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 6 of 9
Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 7 of 9
Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 8 of 9
Case 20-65743-wlh   Doc 18   Filed 07/07/20 Entered 07/07/20 11:13:29   Desc Main
                             Document      Page 9 of 9
